Title: Giovanni Carmignani to Thomas Jefferson, 11 April 1817
From: Carmignani, Giovanni
To: Jefferson, Thomas


          
            Chiarissimo Signore
            Pisa li 11. Aprile 1817.
          
          Con altra mia del decorso anno le annunziai la morte dell’ottimo, e bravo Sig. Filippo Mazzei della di cui ultime volontà fui nominato io Esecutore nel suo testamento; Presi nel tempo stesso la libertà di farle presente la situazione poco felice in cui quell’Uomo troppo amico degli Uomini aveva lasciate le cose sue economiche, e la necessità in cui trovavasi la sua unica Figlia, ed Erede di ritirare il prezzo de’ fondi di sua proprietà che Ella vendè per suo conto in codeste Contrade.
          Privo di risposta a quella mia lettera, e nascendo fondato sospetto che il Capitale proveniente da quel prezzo sebbene giunto in Europa sia ritenuto da mani poco fedeli, io mi rivolgo nuovamente a Lei, Chiarissimo Signore, onde pregarlo a compiacersi di darmi notizia se quel prezzo fù realizzato, e se fù spedito quà ⅌ conto della Erede Mazzei alla mia direzione.
          Consapevole dell’amicizia di cui Ella degnava onorare il defunto Mazzei, e dell’interesse che prendeva al ben’essere della sua famiglia, oso lusingarmi che vorra accogliere co’ sentimenti medesimi questa mia Lettera, e degnarsi d’interporre la  efficace sua mediazione ⅌ L’oggetto che la somma di cui si tratta giunga al più presto possibile nelle mie mani.
          Io feci annettere alla mia prima lettera la Copia autentica del testamento, e de’ Codicilli del fù Sigr Mazzei. qualora questi Documenti fossero smarriti; Ella potrebbe ciò nonostante far pervenire la somma indicata a qualche Banchiere, o Negoziante di Livorno colla ingiunzione di non pagarla se non ai legittimi rappresentanti la Eredità di detto fù Sigr Filippo Mazzei
          Colgo questa occasione ⅌ rinnovare a Lei la espressione sincera de’ sentimenti di Venerazione, e di altissima stima co’ quali ho L’onore di essere.
          Di Lei Chiarisso Signore
          
            Divotismo obdmo Servitore
            Giovanni Carmignani—
          
          
          Editors’ Translation
          
            
              Dear Sir
              Pisa 11. April 1817. 
            
            With my other letter of last year, I announced to you the death of the excellent and worthy Mr. Philip Mazzei, by whose last wishes I was nominated executor in his testament; at the same time, I took the liberty of alerting you to the less than happy situation in which that man, who was too much the friend of mankind, left his economic affairs, and the necessity under which his only daughter and heiress finds herself to withdraw the price of her land, which you sold on her behalf in those parts.
            Lacking a response to my letter and having a growing, well-founded suspicion that the capital from that sale, although having reached Europe, may be held by less than trustworthy hands, I am turning again to you, dear Sir, to request of you the favor to advise me whether that price was realized and if it was sent here to my address on behalf of the heiress Mazzei.
            Well aware of the friendship with which you deigned to honor the deceased Mazzei, and of the interest that you took in his family’s well-being, I dare flatter myself that you will receive this letter of mine with the same feelings and deign to interpose your effective mediation in order that the sum in question may reach my hands as soon as possible.
            I attached an authenticated copy of the testament and the codicils of the late Mr. Mazzei to my first letter. Should these documents have been lost, you could still send the sum in question to any banker or merchant of Leghorn, with the injunction to pay it only  to the legitimate representatives of the estate of the said late Mr. Philip Mazzei
            I take this occasion to renew to you the sincere expression of sentiments of veneration and of very high esteem with which I have the honor of being,
            Dear Sir
            
              Your very devoted obedient servant
              Giovanni Carmignani—
            
          
        